Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 29, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149084                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MICHAEL WARD,                                                                                          David F. Viviano,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 149084
                                                                   COA: 318723
                                                                   Montcalm CC: 13-017546-AH
  BELLAMY CREEK CORRECTIONAL
  FACILITY WARDEN, DEPARTMENT
  OF CORRECTIONS, STATE OF
  MICHIGAN and MONTCALM CIRCUIT
  COURT JUDGE,
            Defendants-Appellees.

  ____________________________________/

        On order of the Court, the application for leave to appeal the February 12, 2014
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 29, 2014
           h0721
                                                                              Clerk